Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a simultaneous test of both of the first and second differential protection chains, the test being initiated by a flow of a test current or a test signal for testing a differential protection, for a predetermined duration smaller than a no-trip time of the first and second differential protection chains, 
In regard to claim 7, the prior art fails to disclose a single output to control a simultaneous test of both of the first and second differential protection chains, the test being initiated by a flow of a test current or a test signal to the test device for a predetermined duration smaller than a no-trip time of the first and second differential protection chains is configured to monitor an evolution of both of the first and second protection chains to determine a state of the test, and is configured to control tripping an opening of an electrical unit or signaling, when a result of the test is determined to be satisfactory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838